O'Neill v O'Neill (2019 NY Slip Op 05933)





O'Neill v O'Neill


2019 NY Slip Op 05933


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


702 CA 18-00552

[*1]THOMAS H. O'NEILL, JR., PLAINTIFF-APPELLANT,
vROSE R. O'NEILL, DEFENDANT-RESPONDENT. (APPEAL NO. 3.) 


LAW OFFICE OF RALPH C. LORIGO, WEST SENECA, JAMES P. RENDA, BUFFALO, FOR PLAINTIFF-APPELLANT. 
SCHOEMAN UPDIKE KAUFMAN & GERBER LLP, NEW YORK CITY (BETH L. KAUFMAN OF COUNSEL), AND KENNEY SHELTON LIPTAK & NOWAK LLP, BUFFALO, FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Timothy J. Walker, A.J.) entered February 13, 2018. The judgment awarded defendant maintenance arrears. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in O'Neill v O'Neill ([appeal No. 4] — AD3d — [July 31, 2019] [4th Dept 2019]).
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court